Title: To Thomas Jefferson from David Gelston, 21 January 1806
From: Gelston, David
To: Jefferson, Thomas


                        
                            Sir,
                            New York January 21st. 1806
                        
                        I have this day delivered to Capt. John Gilpin, of the Schr Henrietta, bound to Alexandria, a box,
                            containing the sample bottles mentioned in my letter of the 30th ultimo, to be delivered to the collector, and have
                            requested him to forward the box immediately to you—
                        Mr. Russel of the house of Post and Russel of this City, has requested me to say, that he would be glad to
                            know your determination as early as may be convenient, as he has instructions to dispose of the wine in case it does not
                            meet your approbation—
                        I have the honor to be, with great respect, your obedient servant
                        
                            David Gelston
                            
                        
                    